41 So.3d 958 (2010)
Daniel SCIALOM, Petitioner,
v.
FLAMINGO/SOUTH BEACH I CONDOMINIUM ASSOCIATION, INC., Respondent.
No. 3D10-601.
District Court of Appeal of Florida, Third District.
July 21, 2010.
The Yellin Law Firm and Jonathan A. Yellin, Fort Lauderdale, for petitioner.
Glazer & Associates, P.A., Eric M. Glazer, and Scott R. Shapiro, Hollywood, for respondent.
Before GERSTEN, SHEPHERD and LAGOA, JJ.
PER CURIAM.
We treat Daniel Scialom's notice of appeal as a petition for writ of prohibition under Florida Rule of Appellate Procedure *959 9.040(c), and deny the petition on the merits.
Petition denied.